Title: To George Washington from Philip Schuyler, 22 March 1780
From: Schuyler, Philip
To: Washington, George


          
            My Dear Sir
            Philadelphia March 22d 1780
          
          Yesterday I had the happiness of Your Excellencys favor of the 18th Instant.
          I find by enquiry at the Office that my first letter was not forwarded by the Conveyance I Intended It should but was sent by a subsequent one, It is therefore probably by this time reached You.
          As Gen: Lincolns dispatch to you will probably contain what he has Communicated to Congress I thought It needless to trouble You with a Copy of the latter.
          I do not recollect If advised You that the propriety of a Conference with Your Excellency had A second time been Insisted on, and that the Same opinion as on the first was prevalent.
          Messrs Sherman and Jones are to morrow to report the System they In Conjunction with Gen: Mifflin & Mr Pickering have formed for Conducting the Civil departments of the Army. I am afraid (from what I

have learnt) It will not only be Inadequate but If adopted wound, or rather give additional Soreness to the wounds already given the Q:M:G. As I do not Concieve In our present Circumstances that any System however Judiciously Compiled can apply I shall do my endeavours So far to overturn the proposed one as that If even good, It shall only go as recommendatory, this may probably make some Attonement for the Indelicate Inattention which Gen: Greene has Experienced. I have Intreated him to take no hasty decided Step and have taken the liberty to point at the Consequences of a Change In that department at this Conjuncture.
          Communications on paper are more exposed from, than to the Army, It may therefore be proper for Characters In particular Situations not to be particular unless where there is the Greatest Certainty of safety In the Conveyance I mention this least You should attend from your politeness to more than I Expect, a bare Acknowledgment that a letter has been recevd will Suffice the friend. I am Dr Sir, most truly Your Excellency Obedient Hume Servant &c.
          
            Ph: Schuyler
          
        